1. The purpose of section 26-6502 of the Code is "to suppress lotteries by making it an offense to maintain or carry on one, or to do any of the several acts entering into the conduct of such a business; and the statute was framed, doubtless, with a view to reach all persons who might carry on, or participate in carrying on, the forbidden enterprise." Walker v.  State, 69 Ga. App. 375 (25 S.E.2d 587).
2. The defendant was found guilty of participating in a lottery known as the "number game." The jury were authorized to find that the officer went to the home of the defendant and there found, behind the radio, a sack containing $30.73 in change and "records and check-up sheets of a pick-up boy;" which the defendant admitted were his; that these "records and check-up sheets" were a part of the paraphernalia used in the playing of the lottery game as described in the evidence; and that the defendant participated in the playing of this game. The evidence authorized the verdict. Britton v. State, 69 Ga. App. 868
(27 S.E.2d 100); Morrow v. State, 62 Ga. App. 718
(9 S.E.2d 699); Goodrum v. State, 69 Ga. App. 373
(25 S.E.2d 585).
Judgment affirmed. Broyles, C. J., and Gardner, J.,concur.
                          DECIDED MAY 19, 1944.